         Case 1:18-cv-00326-CRC Document 30 Filed 11/23/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                  )
 CITIZENS UNITED,                                 )
                                                  )
                Plaintiff,                        )
                                                  )
        v.                                        )        Civil Action No. 18-0326 (CRC)
                                                  )
 U.S. DEPARTMENT OF STATE,                        )
                                                  )
                Defendant.                        )
                                                  )

                             DEFENDANT’S STATUS REPORT

       Pursuant to the Court’s March 27, 2020, Minute Order staying these proceedings and

October 22, 2020, Minute Order, Defendant U.S. Department of State (“Department”) submits the

following status report and recommends that the Court extend the stay.

       On July 27, 2020, the Department entered Phase Two. Under Phase Two, bureaus are no

longer required to maximize telework, but are encouraged to continue maximizing telework and

extending telework flexibilities. The Department’s Office of Information Programs and Services

(“IPS”) is continuing to assess Department guidance with respect to Phase Two and evaluating the

potential increase in onsite FOIA processing resources throughout this phase.

       The Department cannot currently predict when it will be able to enter Phase Three. Further,

a regression to an earlier phase remains a possibility due to the shifting nature of the global

COVID-19 pandemic and other considerations relevant to decisions affecting the safety and

security of Department personnel and their surrounding communities. IPS will continue to follow

Executive Branch and/or Department guidance issued in response to the ongoing public health

situation, and the Department will continue to provide updates about its current and anticipated

future FOIA processing capacity.
             Case 1:18-cv-00326-CRC Document 30 Filed 11/23/20 Page 2 of 3




        The majority of the Department’s FOIA staff continues to telework. At the time of this

filing, 5 of the Department’s 24 FOIA litigation analysts 1 and 12 of the Department’s 44 REAs

assigned to process FOIA litigation cases have returned to their Department workstations, the

majority only on a part-time basis. As such, approximately 25% of the Department’s FOIA

litigation processing personnel have returned to their Department workstations on a part-time

basis. The particular analysts and REAs who have returned onsite have done so of their own

volition pursuant to the Department’s reopening guidance. The analysts and REAs who have

returned to their Department workstations have access to FREEDOMS 2 and the classified network

while in the office. As of this date, the full FOIA litigation processing staff assigned to this case

have not returned onsite, and so there has been no change to the Department’s ability to process

this case.

        In the interim, Plaintiff submitted a list of proposed search terms to narrow the scope of

the request at issue. The Department has reviewed the proposal, and the parties are engaging in

further discussions about the proposal and the impacts of migrating this case to a new review

platform in order to complete the proposed narrowing. The parties expect to continue their

discussions and have an agreement in place once processing can resume.

        Consistent with the Court’s March 27, 2020, Minute Order, Defendant shall file another

status report by December 23, 2020, and continuing every thirty (30) days thereafter, advising the

Court whether the Department can resume operations in this case and, if so, proposing a schedule

to resume processing and productions.



1
        At this time, a few analysts have returned on-site on an intermittent basis but have not
returned on a regular full- or part-time basis. Depending upon whether other members of the case
team have returned on-site, this may allow for the very limited resumption of processing for the
cases to which they have previously been assigned.

                                                 2
        Case 1:18-cv-00326-CRC Document 30 Filed 11/23/20 Page 3 of 3




Dated: November 23, 2020           Respectfully submitted,

                                   MICHAEL R. SHERWIN
                                   Acting United States Attorney

                                   DANIEL F. VAN HORN, DC Bar #924092
                                   Chief, Civil Division

                             By:   /s/ Robert A. Caplen
                                   ROBERT A. CAPLEN, DC Bar #501480
                                   Assistant United States Attorney
                                   555 4th Street, NW
                                   Washington, DC 20530
                                   (202) 252-2536
                                   robert.caplen@usdoj.gov

                                   Counsel for Defendant




                                      3
